On October 26, 1979 the court entered judgment for the plaintiffs for various periods and amounts as income tax refunds for the indicated years, plus interest according to law.
For plaintiffs Horace E. and Barbara Allatt:
1964 $ 949.00
1965 2,159.00
1966 2,412.00
1967 335.00
$5,855.00
For plaintiffs Robert W. and Carmen Critchlow:
1964 $ 239.00
1965 1,680.63
1966 2,272.00
1967 2,733.00
1968 648.00
$7,572.63
For plaintiffs Leo F. and Rose L. Forrestall the amount of $1,940.00 for the year 1968.
*990For plaintiffs Moir C. and Marie Lawson:
1964 $3,133.02
1965 4,007.00
1966 1,911.13
$9,051.15
For plaintiff Sabin R. McLaughlin:
1964 $3,714.00
1965 4,945.00
1966 1,532.00
$10,191.00
For plaintiffs Philip and Joanne Pappe:
1964 $1,135.32
1965 2,224.00
1966 2,878.00
1967 227.00
$6,464.32